DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The amendment of claim 1 is acknowledged.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (JPH07299888) and further in view of Colson et al. (US 5,503,210) with evidentiary reference Beetsma, The CIELAB L*a*b* system, posted Sept. 11, 2020).
	Regarding claim 1, Fujiwara discloses a light-shielding curtain fabric comprising woven outer fabric layers (1 and 3) comprising a top edge, first and second side edges, a bottom edge, and inner and outer faces, and an inner light-shielding polymeric layer (2) adhered to the inner face of the outer fabric layers (0008 and Fig. 1). The top edge 
	Fujiwara does not disclose an air gap provided between the inner face of the outer fabric layer and the outer face of the inner fabric layer.
	Colson, in the analogous field of curtains (column 1, lines 10-15) discloses a cellular shade which in an embodiment includes an air gap provided between the inner faces of the outer fabric layers and the outer face of the inner fabric layer (Fig. 15).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to include an air gap between the inner face of the outer fabric layer and outer face of the inner fabric layer of Fujiwara, as taught by Colson, as inclusion of an air gap greatly improves the insulating capability of the window shade (column 6, lines 50-55).
	Regarding claim 2, Fujiwara teaches the polymer of the light-shielding polymer sheet including polyurethane, polyethylene, polypropylene, polyvinyl chloride, and nylon (0010).
	Regarding claim 3, Fujiwara teaches the light-shielding polymer layer having a thickness of about 3 to 50 µm (about 0.12 to 2 mil), overlapping the claimed thickness of from 0.005 to 0.2 mil.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the 
	Regarding claim 4, Fujiwara teaches the polymeric light-blocking layer being black (0010) and thus would necessarily have a CIELAB L* value of less than 50 as black is defined as L*=0 (see evidentiary reference Beetsma).
	Regarding claim 5, Fujiwara teach the outer layer comprising a woven fabric (0009). Fujiwara does not teach the fabric material having a CIELAB L* value of greater than 50. However, Fujiwara teaches woven fabric having any desired appearance (0012) and decorative effect (0009). It has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). But see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965). In this case, the claimed L* value, is viewed as an aesthetic deign choice as it pertains to a color choice which affects the appearance of the product (see specification 0021) and does not result in a mechanical function. Thus, the design choice of an “L* value” would be an obvious choice for one of ordinary skill in the art to make (MPEP 2144.04 (I)).
	Regarding claim 9, Fujiwara teaches the polymeric light-shielding layer being colored black (0010) and thus would necessarily have a light reflectance value of less than 20% (i.e., 0).
	Regarding claim 11, the polymeric light-shielding layer of Fujiwara is substantially free of reflective components (0010 and 0014).
Regarding claim 18, Fujiwara teaches the woven fabric layer (3) being a woven fabric material (0009).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Colson as applied to claim 1 above and further in view of Leaderman et al. (US 5,741,582).
	Regarding claims 6 and 7, Fujiwara in view of Colson discloses the limitations of claim 1 as discussed above. While Fujiwara teaches the curtain being a blackout curtain (0002), Fujiwara does not expressly teach a visible light transmittance of less than 0.01 percent or zero.
	Leaderman, in the analogous field of curtains (column 1, lines 5-10), discloses a blackout drapery (column 4, lines 10-15). Leaderman teaches that blackout draperies are desired for complete elimination of undesired light (column 1, lines 19-21), i.e., a visible light transmittance of zero.
	A person of ordinary skill before the effective filing date of the claimed invention would have found it obvious for the curtain of Fujiwara to have a visible light transmittance of zero, as taught by Leaderman, to prevent penetration of external light (column 1, lines 55-60).

Claims 5, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Colson as applied to claim 1 above and further in view of Abayasinghe et al. (US 2014/0335329).
	Regarding claims 5 and 8, Fujiwara in view of Colson discloses the limitations of claim 1 as discussed above. Fujiwara is silent as to the light reflectance value of the outer fabric layer and while an obvious modification as discussed above, does not expressly teach a CIELAB L* value for the outer fabric layer.
	Abayasinghe, in the analogous field of window coverings (0002), discloses pigment composition for coating fibers in a covering for an architectural opening (0010) the composition having a CIELAB L* value of less than 90 (0032), overlapping the claimed CIELAB L* value of 50 or more, and reflectance of greater than about 70% (0120), overlapping the claimed light reflectance value of at least 70%.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the outer fabric layer of Fujiwara to include the coating pigment having a CIELAB L* value less than 90 and reflectance greater than 70%, as taught by Abayasinghe, to improve the energy use for a building (0120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
	Regarding claim 10, Fujiwara teaches the polymeric light-shielding layer being colored black (0010) i.e., a light reflectance value of 0. Given Abayasinghe teaches reflectance of greater than 70% to improve the energy use in buildings (0120) and an obvious choice for a person of ordinary skill to have included in the outer fabric layer of .

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Colson as applied to claim 1 above and further in view of Burton et al. (US 6,308,648).
	Regarding claims 12, and 15-16, Fujiwara in view of Colson discloses the limitation of claim 1 as discussed above. Fujiwara does not disclose the inner fabric layer or light-blocking laminated layer comprises hems.
	Burton, in the analogous field of curtains (column 1, lines 10-15), teaches a method of making a lined fabric product including a cover fabric (12) attached to a liner fabric (14). The cover and liner fabric sewn together along a first and second vertical hem (16 and 18) and at the top (28) (Fig. 1 and column 4, lines 1-10). The inner fabric and outer fabric including a bottom edge hem (34 and 32, respectively) which are hemmed separately, the inner fabric being shorter than the outer fabric (column 4, lines 15-20), thus the bottom edge hem of the inner layer does not extend to the bottom edge of the outer layer.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the inner fabric layer of Fujiwara to including a top edge hem, first and second side edge hems, and a bottom edge hem, and for the bottom edge of the light-blocking laminated layer (i.e., first fabric layer and light-shielding polymeric layer) not to extend to the bottom edge of the inner fabric layer for the light-blocking laminated layer to comprise a bottom edge hem, as taught by Burton, 
	Regarding claim 13, Burton further teaches the top hem including a second row of stitches (30) forming a passage for receiving a curtain rod (Fig. 1, column 4, lines 5-10), thus the top hem (28) is adjacent a window curtain rod pocket.
	Regarding claim 14, Burton teaches the inner fabric (i.e., instant light blocking laminated layer) being secured in the top edge hem and first and second aside edge hems of the outer fabric layer (instant inner fabric layer).
	Regarding claim 17, Burton teaches the bottom edge hem of the inner layer (instant light-blocking laminated layer) being free from the outer layer (instant inner fabric layer) (Fig. 1 and column 4, lines 10-15).

Response to Arguments
Applicant’s amendments filed 12/17/2021 have been entered. Accordingly, the 35 U.S.C. 112(b) rejection has been withdrawn.

Applicant’s arguments with respect to the 35 U.S.C. 102 rejection over Fujiwara (JPH07299888) have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of the new combination of prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781